Title: To Thomas Jefferson from John Page, 1 June 1804
From: Page, John
To: Jefferson, Thomas


          
            Sir,
            Richmond June 1st. 1804
          
          On receiving information on sunday last, which was relied on as authentic, that Thomas Logwood, who is convicted of felony in the Court of the United States, would attempt escape from prison and be powerfully aided in this attempt, the Executive thought it proper to order a strong guard that night, giving notice to the Chief Justice and the marshal of the District, that a guard would be continued till they should be pleased to give such directions for his safe custody as might be thought proper. On the receipt of this notice in a letter to the Chief Justice he called on me and received a Circumstantial verbal account of the information which had been communicated by letter. He approved of the cautionary measures pursued by the Executive—but said he did not recollect that the Court had any power to direct guards but that he would examine the laws and inform me how far he could act in this business. On the day following (Monday 28th. May) he sent the Marshall with a verbal Message on the subject, which I communicated to the Council at their first meeting which was on the 30th. on which I was advised “to write to you Sir, and inform you of these Circumstances, and request that the State may be relieved from the farther Care of Logwood and reimbursed the expences which may be incurred until the General Government shall take charge of their prisoner.” On that evening I wrote to the Chief Justice requesting that he would give me in Writing the substance of his verbal message by the Marshal, And this morning I received the inclosed letter from him.
          I am Sir, &c.
          
            John Page
          
        